DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. On pages 6-8, applicant contends the rejection is improper because “element A is not a part of the heat dissipation structure 100 but an object to be cooled down”. Applicant continues that “Although element A could be a copper plate, it is essentially a component which can generate heat”. This argument is not persuasive.
This argument is not persuasive, because Yeh discloses “in the preferred embodiment…A is a copper plate” and copper plates, by themselves do not generate heat. Patents, as references, are relevant for all they contain and may be relied upon for what they would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Yeh discloses a number of embodiments. Element A is preferably a copper plate, but may also be a heat spreader, CPU, or any other heat generating component ([0024]). Accordingly, a person of ordinary skill in the art would interpret Yeh to disclose embodiments where . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 were filed after the mailing date of the first action on the merits on 10/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. (US 2011/0096543 A1), hereafter Yabe, in view of Yeh et al. (US 2016/0298909 A1), hereafter Yeh.
	Regarding claim 1, Yabe discloses a laser light source (Title; Figs. 14 and 15 elements 19; [0040]), comprising a laser (Fig. 15 element 19) and a laser heat dissipation assembly for dissipating heat from the laser, wherein: the laser is provided with a heat sink on a side facing the laser heat dissipation assembly (Fig. 15 elements 34 and 36a; Fig. 14 elements 36), the laser heat dissipation assembly comprises a heat conduction layer (Fig. 15 element 36a) and a fin module (Fig. 14 element 36; [0056]), and the heat sink is in contact with the heat conduction layer (Fig. 15 elements 34 and 36a); with a plurality of thermotubes arranged between adjacent heat conduction blocks (Figs. 13 element 36b; [0056]), each of the thermotubes comprises a hot end (Fig. 13 element 36b connected to element 36a), a cold end (Fig. 13 element 36b connected to element 36c), and a bent part connecting the hot end and the cold end (Fig. 13 shows a bent portion in element 36b), and the hot ends are respectively connected 
	Regarding claim 2, Yabe further discloses the heat sink is in contact with the first heat conduction block (Fig. 15 elements 34 and 36a). Yeh further discloses the heat conduction layer comprises a first heat conduction block (Fig. 4 element A) and a second heat conduction block (Fig. 4 element 10); a first layer of thermotubes are arranged between the first heat conduction block and the second heat conduction block (Fig. 4 element 22), and hot ends of the first layer of thermotubes are in contact with the first heat conduction block and the second heat conduction block, respectively (Fig. 4 elements A, 10, and 22); and a side of the second heat conduction block facing away from the first heat conduction block is provided with a second layer of thermotube, and a hot end of the second layer of thermotube is in contact with the second heat conduction block (Fig. 4 element 32).
Regarding claim 3, Yabe further discloses one side of the first heat conduction block that is in contacted with the heat sink is a flat surface (Fig. 15 element 36a), and the side of the first heat conduction block is locked to the heat sink via a screw (Figs. 14 and 15 element 38).
Regarding claim 4, Yeh further discloses a plurality of first grooves are provided on a side of the first heat conduction block facing the second heat conduction block (Fig. 4 element A where element 22 is placed), second grooves are correspondingly provided on a side of the second heat conduction block facing the first heat conduction block (Fig. 4 element 111), and the first grooves and the second grooves form mounting holes in which the hot ends of the first layer of thermotubes are embedded (Fig. 4 elements 22).
Regarding claim 5, Yeh further discloses at least one third groove is provided on the side of the second heat conduction block facing away from the first heat conduction block (Fig. 4 element 122), and the hot end of the second layer of thermotube is embedded in the third groove (Fig. 4 element 32).
Regarding claim 6, Yeh further discloses the second grooves and the third groove are all semi-circular groove structures (Fig. 4 elements 111 and 122).
Regarding claim 7, Yeh further discloses a plurality of third grooves are provided on the side of the second heat conduction block facing away from the first heat conduction block, and distances between the second grooves and distances between the third grooves are equal, forming equal length heat transfer paths (Figs 4 elements 22 and 32 are in grooves of the same size and thus are equal and have equal length paths).
Regarding claim 8, Yabe in view of Yeh do not explicitly disclose the heat transfer paths are designed to be between 3 mm-8 mm. However, Yeh discloses the location of the thermotubes may be optimized thus optimizing the heat transfer paths to achieve the desired heat dissipation effect ([0023]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Yabe in view of Yeh with the heat transfer paths are designed to be between 3 mm-8 mm, since Yeh discloses the location of the thermotubes may be optimized thus optimizing the heat transfer paths to achieve the desired heat dissipation effect and it In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Yabe further discloses the heat sink is in contact with the first heat conduction block (Fig. 15 elements 34 and 36a). Yeh further discloses the heat conduction layer comprises a first heat conduction block (Fig. 4 element A), a second heat conduction block (Fig. 4 element 10), and a third heat conduction block (Fig. 4 element 41); a first layer of thermotubes are arranged between the first heat conduction block and the second heat conduction block, and hot ends of the first layer of thermotubes are in contact with the first heat conduction block and the second heat conduction block, respectively (Fig. 4 element 22); and a second layer of thermotube is arranged between the second heat conduction block and the third heat conduction block, and a hot end of the second layer of thermotube is in contact with the second heat conduction block and the third heat conduction block, respectively (Fig. 4 element 32).
Regarding claim 10, Yeh further discloses a plurality of first grooves are provided on a side of the first heat conduction block facing the second heat conduction block (Fig. 4 element A where element 22 is placed), second grooves are correspondingly provided on a side of the second heat conduction block facing the first heat conduction block (Fig. 4 element 111), and the first grooves and the second grooves form mounting holes in which the hot ends of the first layer of thermotubes are embedded (Fig. 4 elements 22).
Regarding claim 11, Yeh further discloses at least one third groove is provided on the side of the second heat conduction block facing away from the first heat conduction block (Fig. 4 element 122), and  a fourth groove is correspondingly provided on a side of the third heat conduction block facing the second heat conduction block (Fig. 4 element 46), and the third groove and the fourth groove form a fixing hole in which the hot end of the second layer of thermotube is embedded (Fig. 4 element 32).
Regarding claim 12, Yeh further discloses the second grooves are spaced apart from the third groove (Fig. 4 elements 111 and 122).
Regarding claim 13, Yabe further discloses a bending angle of the bent part is in a range of 80o to 140o (Figs. 13 and 14 show a bent angle of approximately 90 o).
Regarding claim 15, Yabe the laser comprises: a base (Fig. 5 element 19), a substrate, wherein the base fixes and supports one surface of the substrate (Fig. 5 element extending from 19 to 19d), and another surface of the substrate is provided with a light emitting chip which serves as a light emitting surface of the laser (Fig. 5 element 19d); wherein the laser light source further comprises a housing provided with a laser mounting port, in which the laser is embedded (Fig. 5; [0043]); the laser being securely connected to the housing via the base (Fig. 5 element 19); and a sealing element, which comprises a top part and a side part, wherein the top part covers an edge of the light emitting surface of the laser, the side part wraps around the periphery of the base (Fig. 5 element 19 surrounding element 19d), and the side part is interference-fitted with the laser mounting port ([0043]).
Regarding claim 16, Yabe discloses a laser projection device ([0002]), comprising a laser light source (Title; Figs. 14 and 15 elements 19; [0040]) that comprises a laser (Fig. 15 element 19) and a laser heat dissipation assembly for dissipating heat from the laser, wherein: the laser is provided with a heat sink on a side facing the laser heat dissipation assembly (Fig. 15 elements 34 and 36a; Fig. 14 elements 36), the laser heat dissipation assembly comprises a heat conduction layer (Fig. 15 element 36a) and a fin module (Fig. 14 element 36; [0056]), and the heat sink is in contact with the heat conduction layer (Fig. 15 elements 34 and 36a); with a plurality of thermotubes arranged between adjacent heat conduction blocks (Figs. 13 element 36b; [0056]), each of the thermotubes comprises a hot end (Fig. 13 element 36b connected to element 36a), a cold end (Fig. 13 element 36b connected to element 36c), and a bent part connecting the hot end and the cold end (Fig. 13 shows a bent portion in element 36b), and the hot ends are respectively connected with heat conduction layer (Fig. 13 element 36a; [0059])); 
Regarding claim 17, Yabe further discloses the heat sink is in contact with the first heat conduction block (Fig. 15 elements 34 and 36a). Yeh further discloses the heat conduction layer comprises a first heat conduction block (Fig. 4 element A) and a second heat conduction block (Fig. 4 element 10); a first layer of thermotubes are arranged between the first heat conduction block and the second heat conduction block (Fig. 4 element 22), and hot ends of the first layer of thermotubes are in contact with the first heat conduction block and the second heat conduction block, respectively (Fig. 4 elements A, 10, and 22); and a side of the second heat conduction block facing away from the first heat conduction block is provided with a second layer of thermotube, and a hot end of the second layer of thermotube is in contact with the second heat conduction block (Fig. 4 element 32).
Regarding claim 18, Yabe further discloses the heat sink is in contact with the first heat conduction block (Fig. 15 elements 34 and 36a). Yeh further discloses the heat conduction layer comprises a first heat conduction block (Fig. 4 element A), a second heat conduction block (Fig. 4 .
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe in view of Yeh, as applied to claims 1 and 16 respectively, in further view of Masuda (US 2015/0355533 A1), hereafter Masuda.
Regarding claims 14 and 19, Yabe in view Yeh do not explicitly disclose the laser heat dissipation assembly further comprises a fan bracket and a fan securely mounted on the fan bracket, the fan bracket is securely mounted on the fin module, and the cooling fins are all perpendicular to the fan bracket. However, Masuda discloses the laser heat dissipation assembly further comprises a fan bracket and a fan securely mounted on the fan bracket (Fig. 10 element 43), the fan bracket is securely mounted on the fin module, and the cooling fins are all perpendicular to the fan bracket (Fig. 10 elements 43 and 45). The advantage is to more efficiently facilitate the movement of heat from the laser ([0054]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Yabe in view of Yeh with the laser heat dissipation assembly further comprises a fan bracket and a fan securely mounted on the fan bracket, the fan bracket is securely mounted on the fin module, and the cooling fins are all perpendicular to the fan bracket as disclosed by Masuda in order to more efficiently facilitate the movement of heat from the laser. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        01/18/2022